DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	For the record, it is noted that the limitation “heating element” in claim 9 has not been interpreted under 35 U.S.C. 112(f), since “heating element” is considered common and well understood term of art within the HVAC arts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At claim 3, line 1, the claim recites “the gear is a gear train.”  However, a gear is simply a component of a drive train.  It is unclear how the gear itself can be a gear train.  Appropriate clarification and correction is required.
At claim 3, line 3, the claim recites “the gear is a drive belt.”  It is unclear how a gear can be a belt.  Appropriate clarification and correction is required.
	As per claims 6 and 7, the claims use the term “approximately” multiple time throughout the claims.  This renders the claims indefinite, since it is unclear at to the metes and bounds of “approximately.”  For example, at claim 6, line 3, the claim recites “approximately greater than 1.”  Does this this limit mean the gear ratio is definitely greater than 1, or if the gear ratio is 1, can this be considered “approximately” greater.  Appropriate clarification and correction is required.  The Examiner suggests simply removing the word “approximately” from  the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “in the range from 1.5 to 5”, and the claim also recites “preferably 1.5, 2, 2.5, 3, 4, or 5…” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	At claim 10, line 2, the claim recited the limitation “and/or.” This renders the claim indefinite since it is unclear whether the limitation is meant to connote “and” or “or.”  The Examiner suggest simply changing this limitation to “or” since it is well established in case law that “or” refers to one, the other, or both of a set of alternatives.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US 2017/0217282 A1) in view of Nolta, Jr. (US 2014/0000397 A1).
	As per claim 1, Iyer et al. disclose an HVAC system for a motor vehicle, the system comprising: a housing 12 having an air inlet 14 for admitting air and a cold air path 60 in which cold air flows is provided in the housing and a warm air path 62 in which warm air flows is provided in the housing, wherein the warm air path and the cold air path open into a mixing chamber (see Fig. 3, where flows 60 and 62 meet downstream of temperature door 26); a mixing flap for controlling the proportion of cold air flowing into the mixing chamber and the proportion of warm air flowing into the mixing chamber (temperature door 26 is equivalent to Applicant’s mixing flap”, wherein the mixing flap is arranged rotatable about an axis (pivot 34) and is driven by a flap actuator (actuator mechanism discussed at para. 0030) that has a drive shaft (para. 0030, lines 10-18).  Iyer et al. do not teach a gear with a nonlinear translation characteristic arranged between the mixing flap and the drive shaft. Nolta, Jr. teach the use of a mixing door drive mechanism having non-linear gear ratio (Figs. 3-5; Abstract; para. 0028; etc.).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide a non-linear gear ratio to the mixing door arrangement of Iyer et al. for the same purpose of being able to increase climate control door rotation speed to meet total temperature door rotation time performance (Abstract, lines 7-11; para. 0011; etc.).
	As per claim 2, Iyer et al. do not teach wherein the gear has a gear ratio that is variable via the angle of rotation of the drive shaft of the flap actuator.  Nolta, Jr. teach wherein the gear has a gear ratio that is variable via the angle of rotation of the drive shaft of the flap actuator (Figs. 3-4; etc.).  Again, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide a non-linear gear ratio to the mixing door arrangement of Iyer et al. for the same purpose of being able to increase climate control door rotation speed to meet total temperature door rotation time performance (Abstract, lines 7-11; para. 0011; etc.). 
	As per claim 3, Iyer et al. do not teach wherein the gear is a gear train, which has a gear train gear ratio that is variable via the angle of rotation of the drive shaft of the flap actuator or the gear is a belt drive or a friction gear, which has a gear ratio that is variable via the angle of rotation.  Nolta, Jr. teach the gear arrangement being a gear train (Figs. 3-4 showing gear train arrangement between gears 312 and 322), which has a gear train gear ratio that is variable via the angle of rotation of the drive shaft of the flap actuator (at axis 334) (Figs. 3-5; Abstract; para. 0028; etc.).  Again, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide a non-linear gear ratio to the mixing door arrangement of Iyer et al. for the same purpose of being able to increase climate control door rotation speed to meet total temperature door rotation time performance (Abstract, lines 7-11; para. 0011; etc.).
	As per claim 4, Iyer et al. do not teach wherein the nonlinear gear ratio or gear train gear ratio is selected such that the rotation of the mixing flap from the operating position of 100% cold is faster than from the operating position of 50% cold and 50% warm and from the operating position of 100% warm at the same angle of rotation of the drive shaft.  Nolta, Jr. teaches wherein the nonlinear gear ratio or gear train gear ratio is selected such that the rotation of the mixing flap from the operating position of 100% cold is faster than from the operating position of 50% cold and 50% warm and from the operating position of 100% warm at the same angle of rotation of the drive shaft (see examples at Table 1: where the fully cold position has a lower gear ratio than at the fully hot position (a lower gear ratio provides a faster speed of rotation), and transitions between the two gear ratios in the middle section as it rotates).  Again, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide a non-linear gear ratio to the mixing door arrangement of Iyer et al. for the same purpose of being able to increase climate control door rotation speed to meet total temperature door rotation time performance (Abstract, lines 7-11; para. 0011; etc.). Further, by reducing the rate of speed of the door rotation at the sensitive end of rotation, it is possible to reduce the need for ventilation conduits or shades (para. 0038).
	As per claim 5, Iyer et al. do not teach wherein the nonlinear gear ratio or gear train gear ratio is selected such that the rotation of the mixing flap from the operating position of 50% cold and 50% warm is faster than from the operating position of 100% warm at the same angle of rotation of the drive shaft.  Again, Nolta, Jr. teaches wherein the nonlinear gear ratio or gear train gear ratio is selected such that the rotation of the mixing flap from the operating position of 100% cold is faster than from the operating position of 50% cold and 50% warm and from the operating position of 100% warm at the same angle of rotation of the drive shaft (see examples at Table 1: where the fully cold position has a lower gear ratio than at the fully hot position (a lower gear ratio provides a faster speed of rotation), and transitions between the two gear ratios in the middle section as it rotates such that the gear ration at the fully hot position is greater than the gear ratio in the middle, thus providing a faster rotation in the middle than at the fully hot end).  Again, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide a non-linear gear ratio to the mixing door arrangement of Iyer et al. for the same purpose of being able to increase climate control door rotation speed to meet total temperature door rotation time performance (Abstract, lines 7-11; para. 0011; etc.).  Also again, by reducing the rate of speed of the door rotation at the sensitive end of rotation, it is possible to reduce the need for ventilation conduits or shades (para. 0038).
	As per claim 9, Iyer et al. further disclose wherein the cold air path 60 leads from an evaporator 22 to the mixing chamber and the warm air path leads from a heating element or heating heat exchanger 24 to the mixing chamber (Figs. 1-3).
	As per claim 10, Iyer et al. further disclose wherein at least one air outlet is provided for discharging cold air, warm air, or mixed air (outlets 68 in Figs. 1-3; para. 0043; etc.).

Allowable Subject Matter
Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
	Bourqui (US 9168628 B2) teaches a vehicle grille gear actuator with a progressive gear ratio.
	Vonhausen (US 4638977) teaches a valve actuator for a vehicle HVAC mixed air arrangement having a non-linear gear ratio.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763